Dear Representative Bruce and Chief Mayfield:
We are writing to inform you that we are recalling Attorney General Opinion Number 00-244, issued August 14, 2000.
Louisiana Acts 1999, No. 114 amended R.S. 33:381, regarding the position of chief of police for the Village of South Mansfield, as follows:
 § 381.  Municipal officers
                            *  *  *
    C.
                            *  *  *
    (13) Notwithstanding any other provision of law to the contrary, the chief of police of the village of South Mansfield shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said village.  However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action by the board.  The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen.  The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor.  The mayor and the board of aldermen shall establish the duties, qualification, and responsibilities of the chief of police.  The chief of police shall report directly to the mayor.  The chief of police need not reside within the municipal limits of said municipality. (Emphasis added).
Thus, by this Act the legislature specifically provided for the elected position of chief of police in the Village of South Mansfield to become appointed.  This legislation only required Section 5 approval under the 1965 Voting Rights Act, prior to its implementation.  Section 5 approval was granted on October 5, 1999.
R.S. 33:381.1 does provide for the people to petition the board of aldermen to call a special election on the question of changing the chief of police position from an elected to an appointed position.  However, this specific legislative action amended R.S.33:381 to change the elected chief of police position to an appointed position in the Village of South Mansfield.  Therefore, Attorney General Opinion 00-244 is hereby recalled.
If you have any questions regarding this matter, please do not hesitate to contact our office.
Yours very truly,
                            RICHARD P. IEYOUB Attorney General
                            ______________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb